Citation Nr: 1633206	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  94-49 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from April 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2010, February 2013, and March 2015 the Board remanded the claim for additional development.  

In March 2015, the RO granted service connection for chronic bronchitis, effective in April 1993.  And since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In January 2016, the Board received a statement from the Veteran regarding his representation by his attorney.  He acknowledged that his attorney had not responded to his inquiries and requested that VA cease all correspondence to this attorney in regards to this claim.  In his heading he indicated that he was "Claimant in Pro Se".  Therefore, the Board finds that the Veteran has revoked his attorney as his representative.  The Veteran is free to obtain additional representation during the period of this remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

While the Board regrets the further delay, the Veteran's claim must be remanded for further development to ensure that it is afforded every due consideration. 

The Veteran should be afforded a current VA examination of his bronchial condition and to obtain an opinion regarding his employability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete an updated VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

2.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for the disability at issue.  Obtain any additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.

3.  Obtain the Veteran's complete VA treatment records, dated from December 2012 forward, and associate them with the e-file.

4.  After the above records have been obtained, schedule the Veteran for VA examination to determine the functional impact of the Veteran's service-connected bronchial disability on his ability to maintain substantially gainful employment.
 
The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disability and opine as to the impact of the service-connected disability on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided

5.  After review of the results of this examination report regarding the Veteran's employability, complete any other necessary development, to include considering referral to the Director ,Compensation Service, for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran (and his representative, if any is obtained) should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

